Opinion
Per Curiam,
Decree affirmed. Under onr supervisory powers, we direct the Commissioners of Cheltenham Township to present a plan to reapportion the wards of Cheltenham Township to take effect no later than July 1, 1972. Thereafter, the Court of Common Pleas of Montgomery County is directed to dispose of any and all objections to this plan without undue delay. Costs to be equally divided.
The former Mr. Chief Justice Bell and the former Mr. Justice Barbieri took no part in the consideration or decision of this case.